ATTORNEY GRIEVANCE COMMISSION                                    IN THE
OF MARYLAND                                                      COURT OF APPEALS
                                                                 OF MARYLAND
        Petitioner,
                                                                 Misc. Docket AG No. 89
V.

RICHARD J. KWASNY                                                September Term, 2015

        Respondent.


                                                ORDER

        Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to

Maryland Rule 16-772, it is this 25 thday of         April        , 2016,

        ORDERED, by the Court of Appeals of Maryland, that Respondent, Richard J. Kwasny, be

and he is hereby disbarred from the practice of law in the State of Maryland for violating Rules 1.15

and 8.4(c) of the Maryland Lawyers' Rules of Professional Conduct; and it is further

        ORDERED, that the Clerk of this Court shall remove the name of Richard J. Kwasny from

the register of attorneys in the Court and certify that fact to the Trustees of the Client Protection Fund

of the Bar of Maryland and all clerks of all judicial tribunals in this State in accordance with

Maryland Rule 16-772(d).




                                                          /s/ Clayton Greene Jr.
                                                         Senior Judge